NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1180-19

MICHAEL SEXTON,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
TEACHERS' PENSION AND
ANNUITY FUND,

     Respondent-Respondent.
__________________________

                   Submitted September 28, 2021 – Decided October 25, 2021

                   Before Judges Currier and Smith.

                   On appeal from the Board of Trustees of the Teachers'
                   Pension and Annuity Fund, Department of the
                   Treasury.

                   Stephanie Sexton, appellant pro se.

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Connor V. Martin, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Appellant Michael Sexton appeals from respondent's final determination

denying his requests to convert his group life insurance policy and to change his

retirement date. Because respondent did not err in its application of the pertinent

regulations, we affirm.

      For many years, appellant worked as a nurse in a school system and was

enrolled in the Teachers' Pension and Annuity Fund (TPAF). After a cancer

diagnosis, appellant applied for Ordinary Disability Retirement on March 22,

2018. On the application, appellant listed his retirement date as October 1, 2018.

He did so because he intended to return to work in September to help transition

the incoming nurse.

      In approximately mid-April 2018, appellant submitted an application and

check to Prudential Insurance Company to convert his group life insurance

policy, which covered active employees, to an individual policy, which would

cover appellant after his group policy coverage expired.           Unfortunately,

appellant died on May 3, 2018, while both applications were still pending.

Because appellant's retirement date was not until October, he was considered an

active member of TPAF at the time of his death.

      Appellant's wife, Stephanie Sexton, was the beneficiary of appellant's

group life insurance policy. Because the retirement application was pending at


                                                                             A-1180-19
                                        2
the time of appellant's death, Stephanie was given a choice to receive payment

on either active or retired status. Stephanie opted for the retired status payment

and benefits were paid to her under the policy.

      On July 11, 2018, Prudential denied appellant's request to convert his

group life insurance policy to an individual life insurance policy, stating,

"[u]nder the terms of the Group Contract, benefits were paid under the Group

Life Contract. I am returning [the] check . . . submitted for the conversion."

      Stephanie appealed the decision. She also requested that TPAF change

appellant's retirement date from October 1, 2018 to April 1, 2018. Although

respondent expressed its sympathy for the events, it advised that a conversion

policy could not become effective until thirty-one days after a member ceased

employment. In other words, a TPAF member had to live thirty-one days after

the termination of employment to qualify for a conversion.

      Through counsel, Stephanie appealed to the TPAF Board of Trustees

(Board). In June 2019, the Board issued its final determination, denying the

conversion of the group life policy. In coming to this decision, the Board relied

on N.J.A.C. 17:3-3.8. The Board also denied Stephanie's request to change

appellant's retirement date, advising the request for a retroactive amendment was

prohibited under N.J.A.C. 17:3-6.1.


                                                                            A-1180-19
                                        3
        Following an appeal of the Board's decision, the Board issued findings of

fact and conclusions of law supporting its decision denying the conversion of

appellant's policy. The Board found the "regulatory language . . . [was] clear

and unambiguous." Therefore, it could not grant the requested relief.

        Appellant asserts the same arguments before this court – requesting the

conversion of the group life policy and amendment of the applicable retirement

date.

        Our review is limited. We review "agency decisions under an arbitrary

and capricious standard." Zimmerman v. Sussex Cnty. Educ. Servs. Comm'n,

237 N.J. 465, 475 (2019). "An agency's determination on the merits 'will be

sustained unless there is a clear showing that it is arbitrary, capricious, or

unreasonable, or that it lacks fair support in the record.'" Saccone v. Bd. of Trs.

Police & Firemen's Ret. Sys., 219 N.J. 369, 380 (2014) (quoting Russo v. Bd. of

Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011)).

        It is clear the regulations prohibit appellant from obtaining the relief he

seeks. As the Board noted, N.J.A.C. 17:3-3.8(b) states:

              If a member is covered by group life insurance during
              employment, the coverage ceases 31 days subsequent
              to the member's termination date from employment,
              regardless of the cause of termination. . . . The
              converted individual policy will not take effect until the


                                                                             A-1180-19
                                          4
            expiration of the group life insurance policy at the
            conclusion of the 31-day grace period.

      N.J.A.C. 17:3-6.1(a) states that a member's retirement application

becomes effective on the first of the month following receipt of the application

unless a future date is requested.

      The Board properly applied these regulations in denying appellant's

requests. Because thirty-one days must pass after employment ends in order for

conversion to take effect, and appellant's employment had not ended prior to his

death, the Board could not convert the group life insurance policy to an

individual policy.    Similarly, the regulations did not permit a retroactive

retirement date.

      Stephanie acknowledges that appellant's policy was not eligible for

conversion. But she argues that the Board has the equitable powers to "relax

requirements on a case-by-case basis." We disagree. There was no injustice to

appellant. His beneficiary was given the option to choose whether to receive

payment from the group life insurance policy based on active or retired status.

Stephanie received the policy benefits.

      Moreover, respondent contends that if appellant's requests were granted,

it would "contravene the entire statutory pension scheme and disrupt the Board's



                                                                          A-1180-19
                                          5
essential function of administering TPAF as directed by law. . . . This function

is intertwined with preserving the fiscal integrity of TPAF."

      Because the Board complied with the regulations governing these

circumstances, its decision was not arbitrary or capricious. Given our deference

to the Board's specialized knowledge in its own area and its authority to create

the controlling regulations, we see no reason to disturb its decision.

      Affirmed.




                                                                          A-1180-19
                                        6